--------------------------------------------------------------------------------

OPTION AGREEMENT

THIS AGREEMENT made as of the 5th day of February, 2010.

BETWEEN:              LARRY SOSTAD      an individual, having an address at    
818 – 470 Granville Street     Vancouver, BC, Canada V6C 1V5           (the
"Optionor")      OF THE FIRST PART         AND:           PENGRAM CORPORATION,  
  a Nevada corporation having its registered office at     8275 S. Eastern
Avenue, Suite 200     Las Vegas, NV 89123           (the "Optionee")      OF THE
SECOND PART        WHEREAS:  

A. The Optionor is the recorded and beneficial owner of four mineral claims
referred to as the “June 1-4 Claims” located in the Alberni Mining Division of
British Columbia, Canada.

B. The Optionor has agreed to grant an exclusive option to the Optionee to
acquire an interest in and to the mineral claim on the terms and subject to the
conditions of this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of Ten
Dollars ($10.00) now paid by the Optionee to the Optionor (the receipt of which
is hereby acknowledged), the parties agree as follows:

1.                DEFINITIONS

1.1               For the purposes of this Agreement the following words and
phrases shall have the following meanings, namely:

  (a)

"Effective Date” means the date of execution of this Agreement;

        (b)

“Mineral Claims” means the mineral claims described in Schedule A to this
Agreement, including: (i) any replacement or successor claims; and (ii) all
mining leases and other mining interests derived from any such claims;

        (c)

"Option" means the option to acquire a 100% undivided interest in and to the
Property, subject to the Royalty, as provided in this Agreement;

        (d)

"Option Period" means the period from the date of this Agreement to and
including the date of exercise or termination of the Option;


--------------------------------------------------------------------------------

- 2 -

  (e)

“Option Shares” means the up to 300,000 common shares of the Optionee that may
be issued to the Optionor under this Agreement;

        (f)

"Property" means the Mineral Claims and the Property Rights;

        (g)

"Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement in connection with the Mineral Claims and
necessary for the exploration of the Mineral Claims; and

        (h)

“Royalty” means a royalty of 2% of net Smelter returns, as defined in Schedule
“B” to this Agreement, reserved by the Optionor.


1.2               Unless otherwise noted, all currency references contained in
this Agreement shall be deemed to
be references to United States funds.     2.                 GRANT AND EXERCISE
OF OPTION     2.1               The Optionor hereby grants to the Optionee the
sole and exclusive right and option to acquire a
100% undivided interest in and to the Property, subject to the Royalty, free and
clear of all charges,
encumbrances and claims on the following terms and subject to the following
conditions:


  (a)

The Option shall be exercised by the Optionee:

          (i)

paying the Optionor US $3,000 on the Effective Date, the receipt of which is
hereby acknowledged by the Optionor;

          (ii)

paying the Optionor US $10,000 on or before the date that is 90 days after the
Effective Date;

          (iii)

paying the Optionor US $10,000 and issuing 100,000 shares of the Optionee’s
common stock on or before the first anniversary of the Effective Date;

          (iv)

paying the Optionor US $10,000 and issuing 100,000 shares of the Optionee’s
common stock on or before the second anniversary of the Effective Date; and

          (v)

paying the Optionor US $10,000 and issuing 100,000 shares of the Optionee’s
common stock on or before the third anniversary of the Effective Date;

          (b)

Upon exercise of the Option, a 100% undivided right, title and interest in and
to the Property, subject to the Royalty, shall vest in the Optionee free and
clear of all charges, encumbrances and claims.

3.                  TRANSFER OF TITLE

3.1                Upon execution of this Agreement, the Optionee shall be
entitled to record this Agreement against title to the Property.

3.2               Upon exercise of the Option in accordance with Section 2.1,
the Optionor shall deliver to the Optionee a duly executed bill of sale or quit
claim deed and such other executed documents of transfer as required, in the
opinion of the Optionee's lawyers, for the transfer of an undivided 100%
interest in the Property, subject to the Royalty, to the Optionee’s wholly owned
subsidiary, Clisbako Minerals Inc., a British Columbia corporation having its
registered and records office at Suite 950, 650 West Georgia Street, Vancouver,
BC, Canada, V6B 4N8.

--------------------------------------------------------------------------------

- 3 -

4.              RIGHT OF ENTRY

4.1           During the Option Period, the Optionee, its servants, agents and
workmen and any persons duly authorised by the Optionee, shall have the right of
access to and from and to enter upon and take possession of and prospect,
explore and develop the Property in such manner as the Optionee in its sole
discretion may deem advisable for the purpose of property maintenance and
exploration, and shall have the right to remove and ship therefrom ores,
minerals, metals, or other products recovered in any manner therefrom.

5. COVENANTS OF THE OPTIONEE       5.1 The Optionee covenants and agrees that
during the term of this Agreement:         (a) the Optionee shall keep the
Property clear of all liens, encumbrances and other charges;       (b) the
Optionee shall carry on all operations on the Property in a good and workmanlike
manner and in compliance with all applicable governmental regulations and
restrictions including but not limited to the posting of any reclamation bonds
as may be required by any governmental regulations or regulatory authorities;  
    (c) the Optionee shall pay or cause to be paid any rates, taxes, duties,
royalties, workers’ compensation or other assessments or fees levied with
respect to its operations thereon;       (d) the Optionee shall pay the yearly
claim maintenance payments or payment in lieu thereof, as may be necessary to
maintain the claims in good standing;       (e) the Optionee shall maintain
books of account in respect of its expenditures and operations on the Property
and, upon reasonable notice, shall make such books available for inspection by
representatives of the Optionor;       (f) the Optionee shall allow any duly
authorised agent or representative of the Optionor to inspect the Property at
reasonable times and intervals and upon reasonable notice given to the Optionee;
      (g) the Optionee shall allow the Optionor access at reasonable times to
all maps, reports, sample results and other technical data prepared or obtained
by the Optionee in connection with its operations on the Property; and       (h)
the Optionee shall indemnify and save the Optionor harmless of and from any and
all costs, claims, loss and damages whatsoever incidental to or arising out of
any work or operations carried out by or on behalf of the Optionee on the
Property, including any liability of an environmental nature.      
6.             REPRESENTATIONS AND WARRANTIES       6.1           The Optionor
hereby represents and warrants to the Optionee and covenants with the Optionee
that:           (a) the Property is in good standing with all regulatory
authorities having jurisdictions and all required claim maintenance payments
have been made;       (b) the Optionor is, and at all times during the term of
this Agreement will be, the recorded holder and beneficial owner of all of the
Property free and clear of all liens, charges and claims of others and no taxes
or rentals are or will be due in respect of any of the mineral claims;


--------------------------------------------------------------------------------

- 4 -


  (c)

the Mineral Claims have been duly and validly located and recorded pursuant to
the laws of the jurisdiction in which the Property is situate;

        (d)

the Property is free and clear of any encumbrances, liens or charges and neither
the Optionor nor, to the best of the Optionor’s knowledge, any of his
predecessors in interest or title, have done anything whereby the Property may
be encumbered;

        (e)

the Optionor has the right to enter into this Agreement and to deal with the
Property in accordance with the terms of this Agreement, there are no disputes
over the title to the Property, and no other party has any interest in the
Property or the production therefrom or any right to acquire any such interest;

        (f)

there is no litigation, proceeding or investigation pending or threatened
against the Assignor or, to the best of the knowledge of the Assignor after due
inquiry, the Vendors, the Option Agreement or the Property, nor does the
Assignor know, or have any grounds to know after due inquiry, of any basis for
any litigation, proceeding or investigation which would affect the Option
Agreement or the Property;

        (g)

the Option Shares will be “restricted securities” within the meaning of the
Securities Act of 1933 (the “Securities Act”) and will be issued to the Optionor
in accordance with Regulation S of the Securities Act. Any certificates
representing the Option Shares will be endorsed with the following legend in
accordance with Regulation S of the Securities Act:

       

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.”

        (h)

the Optionor is not a “U.S. Person” as defined by Regulation S of the Securities
Act and is not acquiring the Option Shares for the account or benefit of a U.S.
Person;

        (i)

the Optionor is acquiring the Option Shares for investment purposes, only, with
no present intention of dividing its interest with others or reselling or
otherwise disposing of any or all of the Option Shares; and

        (j)

the Optionor was not in the United States at the time the offer to acquire the
Option Shares was received.


--------------------------------------------------------------------------------

- 5 -

6.2               The Optionee hereby represents and warrants that:       (a)

it has full corporate power and authority to enter into this Agreement and the
entering into of this Agreement does not conflict with any applicable laws or
with its charter documents or any contract or other commitment to which it is
party; and

      (b)

the execution of this Agreement and the performance of its terms have been duly
authorised by all necessary corporate actions including the resolution of its
board of directors.

      7.                 ASSIGNMENT

7.1               The Optionee may at any time either during the Option Period
or thereafter, sell, transfer or otherwise dispose of all or any portion of its
interest in and to the Property and this Agreement provided that any purchaser,
grantee or transferee of any such interest shall have first delivered to the
Optionor its agreement relating to this Agreement and to the Property,
containing:

  (a)

a covenant to perform all the obligations of the Optionee to be performed under
this Agreement in respect of the interest to be acquired by it from the Optionee
to the same extent as if this Agreement had been originally executed by such
purchaser, grantee or transferee; and

        (b)

a provision subjecting any further sale, transfer or other disposition of such
interest in the Property and this Agreement or any portion thereof to the
restrictions contained in this paragraph (a).

No assignment by the Optionee of any interest less than its entire interest in
this Agreement and in the Property shall, as between the Optionee and the
Optionor, discharge it from any of its obligations hereunder, but upon the
transfer by the Optionee of the entire interest at the time held by it in this
Agreement, whether to one or more transferees and whether in one or in a number
of successive transfers, the Optionee shall be deemed to be discharged from all
obligations hereunder save and except for the fulfilment of contractual
commitments accrued due prior to the date on which the Optionee shall have no
further interest in this Agreement.

8.                 CONFIDENTIALITY OF INFORMATION

8.1                Each of the Optionee and the Optionor shall treat all data,
reports, records and other information of any nature whatsoever relating to this
Agreement and the Property as confidential, except where such information must
be disclosed for public disclosure requirements of a public company.

9.                 TERMINATION

9.1                Until such time as the Option is exercised pursuant to
Section 2.1, this Agreement shall terminate upon any of the following events:

  (a)

upon the failure of the Optionee to make a payment, incur Exploration
Expenditures or issue the Option Shares required by and within the time limits
prescribed by Section 2.1;

        (b)

in the event that the Optionee, not being at the time in default under any
provision of this Agreement, gives 30 day’s written notice to the Optionor of
the termination of this Agreement;

        (c)

in the event that the Optionee shall fail to comply with any of its obligations
hereunder, other than the obligations contained in Section 2.1, and within 30
days of receipt by the Optionee of written notice from the Optionor of such
default, the Optionee has not:


--------------------------------------------------------------------------------

- 6 -

 

(i) cured such default, or commenced proceedings to cure such default
andprosecuted same to completion without undue delay; or      

(ii)

given the Optionor notice that it denies that such default has occurred.      
In the event that the Optionee gives notice that it denies that a default has
occurred, the Optionee shall not be deemed in default until the matter shall
have been determined finally through such means of dispute resolution as such
matter has been subjected to by either party.       9.2               Upon
termination of this Agreement under Section 9.1, the Optionee shall:       (a)

transfer any interest in title to the Property, if any, in good standing to the
Optionor free and clear of all liens, charges, and encumbrances;

      (b)

turn over to the Optionor copies of all maps, reports, sample results, contracts
and other data and documentation in the possession of the Optionee or, to the
extent within the Optionee’s control, in the possession of its agents, employees
or independent contractors, in connection with its operations on the Property;
and

      (c)

ensure that the Property is in a safe condition and complies with all
environmental and safety standards imposed by any duly authorised regulatory
authority.

9.3               Upon the termination of this Agreement under Paragraph 9.1,
the Optionee shall cease to be liable to the Optionor in debt, damages or
otherwise save for the performance of those of its obligations which theretofore
should have been performed, including those obligations in Section 9.2.

9.4               Upon termination of this Agreement, the Optionee shall vacate
the Property within a reasonable time after such termination, but shall have the
right of access to the Property for a period of six months thereafter for the
purpose of removing its chattels, machinery, equipment and fixtures.

10.              FORCE MAJEURE

10.1             The time for performance of any act or making any payment or
any expenditure required under this Agreement shall be extended by the period of
any delay or inability to perform due to fire, strikes, labour disturbances,
riots, civil commotion, wars, acts of God, any present or future law or
governmental regulation, any shortages of labour, equipment or materials, or any
other cause not reasonably within the control of the party in default, other
than lack of finances.

11.              NOTICES

11.1             Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
delivered, telegraphed or telecopied to such party at the address for such party
specified above. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered or telegraphed
or, if given by telecopier, shall be deemed conclusively to be the next business
day. Either party may at any time and from time to time notify the other party
in writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.

12.              GENERAL TERMS AND CONDITIONS

12.1             The parties hereto hereby covenant and agree that they will
execute such further agreements, conveyances and assurances as may be requisite,
or which counsel for the parties may deem necessary to effectually carry out the
intent of this Agreement.

--------------------------------------------------------------------------------

- 7 -

12.2              This Agreement shall constitute the entire agreement between
the parties with respect to the Property. No representations or inducements have
been made save as herein set forth. No changes, alterations or modifications of
this Agreement shall be binding upon either party until and unless a memorandum
in writing to such effect shall have been signed by all parties hereto. This
Agreement shall supersede all previous written, oral or implied understandings
between the parties with respect to the matters covered hereby.

12.3              Time shall be of the essence of this Agreement.

12.4              The titles to the sections in this Agreement shall not be
deemed to form part of this Agreement but shall be regarded as having been used
for convenience of reference only.

12.5              Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision shall be prohibited by or be invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

12.6              The Schedules to this Agreement shall be construed with and as
an integral part of this Agreement to the same extent as if they were set forth
verbatim herein.

12.7              Defined terms contained in this Agreement shall have the same
meanings where used in the Schedules.

12.8              This Agreement shall be governed by and interpreted in
accordance with the laws of British Columbia, Canada.

12.9              This Agreement shall be governed by and interpreted in
accordance with the laws of British Columbia, Canada.

12.10            This Agreement shall enure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

WITNESS WHEREOF this Agreement has been executed by the parties hereto as of the
day and year first above written.

 

/s/ Larry Sostad
______________________________
LARRY SOSTAD

PENGRAM CORPORATION
by its authorized signatory:

/s/ Richard W. Donaldson
_____________________________
Richard W. Donaldson


--------------------------------------------------------------------------------

SCHEDULE A

MINERAL CLAIM DESCRIPTION

JUNE 1-4 CLAIMS

ALBERNI MINING DIVISION
BRITISH COLUMBIA
CANADA

Description of Claim

Claim Name
Area (Ha)
Claim Number
June 1 25 402860 June 2 25 402861 June 3 25 402863 June 4 25 402864


--------------------------------------------------------------------------------

SCHEDULE B

For the purposes of this Agreement "Net Smelter Returns" shall mean the actual
proceeds received from any mint, smelter or other purchaser for the sale of
bullion, concentrates or ores produced from the Property and sold, after
deducting from such proceeds the following charges to the extent that they are
not deducted by the purchaser in computing payment:

  (a)

in the case of the sale of bullion, refining charges only;

        (b)

in the case of the sale of concentrates, smelting and refining charges,
penalties and the cost of transportation of such concentrates from the Property
to any smelter or other purchaser; and

        (c)

in the case of ores shipped to a purchaser, refining charges for bullion and
charges for smelting, refining and the cost of transportation from the mill to
any smelter or other purchaser for concentrates.

The Optionee shall have the right to commingle with ore from the Property, ore
produced from other properties owned or controlled by the Optionee, provided the
Optionee shall adopt and employ reasonable practices and procedures for
weighing, sampling and assaying in order to determine the amounts of products
derived from, or attributable to, ore mined and produced from the Property. The
Optionee shall maintain accurate records of the results of such sampling,
weighing and assaying with respect to any ore mined and produced from the
Property. The Optionor or its authorized agent shall be permitted the right to
examine at all reasonable times such records pertaining to commingling of ores
or to the calculations of Net Smelter Returns.

--------------------------------------------------------------------------------